DETAILED ACTION
In response to the Amendments filed on February 22, 2022, claims 23 and 24 are newly added. Currently, claims 1, 3-20, and 22-24 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.132 filed February 22, 2022 is sufficient to overcome the rejection of claims 1 and 3-18 based upon Hölscher (Insulin, incretins and other growth factors as potential novel treatments for Alzheimer’s and Parkinson’s diseases, dated 2014).

Response to Arguments
Applicant’s arguments, see pgs. 8-11, filed February 22, 2022, with respect to the rejections of claims under 35 U.S.C. 103 in view of Hölscher have been fully considered and are persuasive. In particular, upon further review of Hölscher in light of the declaration filed on February 22, 2022, Hölscher does not appear to provide sufficient support for insulin being suitable for treating one or more symptoms of Parkinson’s disease. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis, Goodall, Stahmann, Chiang, and Goetz, see below for additional details.
Accordingly, the finality of the previous Office Action is withdrawn.

Claim Interpretation
It is noted that “one or more symptoms of Parkinson’s disease” in the claims are interpreted as referring to symptoms of body tremors, body tremors, Dystonia, Dyskinesia, gait, and/or freezing (instant [00100]) and other body motion abnormalities (instant [00122]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation of “the clinician remote computer” lack antecedent basis since this is the first recitation of the limitation in the claim. It is noted that only claim 10 would provide antecedent basis for the recitation. Therefore, applicant may consider amending the claim to be dependent on claim 10 or amend the recitation to recite --a clinician remote computer-- so as to clarify the antecedent basis issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Pub. No. 2011/0172744 A1).
Claim 1. Davis discloses an intelligent drug delivery system comprising: 
a device body (i.e., body of IMD 26) (Figs. 1C, 5; [0090]); 
an accelerometer sensor (i.e., three-axis accelerometers) arranged in or on the device body and configured to output multi-axis motion data based on detected multi-axis motion and acceleration ([0130]; i.e., since IMD 26 also have the posture state module similar to IMD 14); 
a gyroscopic pitch sensor (i.e., additional gyroscopes) arranged in or on the device body and configured to output orientation data based on detected orientation ([0130]); 
a controller (92) in communication with the accelerometer sensor and the gyroscopic pitch sensor ([0149]-[0150]; i.e., via processor 92 using posture state information from posture state module 98 which is similar to the posture state module of IMD 14 described in [0130]); 
wherein, based on the multi-axis motion data and/or the orientation data, the controller is configured to determine positional movements of the device body, speed 
wherein the controller is configured to generate a pump instruction signal based on the determined multi-axial movement of the device body, multi-axial speed and acceleration of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body ([0149]; i.e., control pump module 96 using posture state information), the pump instruction signal including an instruction to change or suspend a delivery rate of a pharmacological material ([0092]); and
wherein the pharmacological material is configured to treat one or more symptoms of Parkinson's disease ([0063] and [0089]; i.e., since drug delivery system 24 with IMD 26 is similar to system 10, see [0089], and system 10 may be used to treat tremor or Parkinson’s disease, see [0063], drug delivery system 24 being used for treating tremor or Parkinson’s disease comprises IMD 26 being configured to deliver a pharmacological material configured to treat one or more symptoms of Parkinson’s disease).
Claim 3. Davis discloses the intelligent drug delivery system according to claim 1, further comprising a memory (94, 108, i.e., memory of clinical programmer 60), wherein the controller is configured to store in the memory the multi-axis motion data and the orientation data received by the controller ([0132]; see [0148]-[0149] for memory 94 of IMD 26; see [0081] for external programmer 20; and [0107] for memories of IMD 26 and external programmer 20 in the form of patient programmer 30 and clinical programmer 60, see [0093], [0080]).
Claim 4. Davis discloses the intelligent drug delivery system according to claim 3, wherein the controller continually stores records of positional locations and/or multi-axial positional movements of the device body in the memory as recorded movement data ([0228]; i.e., recording posture state in a continuous manner).
Claim 5. Davis discloses the intelligent drug delivery system according to claim 4, wherein the recorded multi-axis movement data is associated with relevant metadata ([0162], [0260], Fig. 22; i.e., time).
Claim 8. Davis discloses the intelligent drug delivery system according to claim 5, wherein the data is analyzed to determine the state of a lifestyle activity level of a user or an indication or determination as to whether the user is awake or asleep ([0269]-[0270]).
Claim 9. Davis discloses the intelligent drug delivery system according to claim 4, wherein the recorded movement data is linked to multiple metadata information ([0270]; Fig. 22; i.e., time of recording, the body activity level at the time of recording, the sleep/awake state at the time of recording).
Claim 10. Davis discloses the intelligent drug delivery system according to claim 4, wherein the recorded movement data and associated metadata is configured to be remotely accessed by a clinician remote computer (60) ([0106]-[0107]).
Claim 11. Davis discloses the intelligent drug delivery system according to claim 9, wherein the pump instruction signal is configured to be modified by the clinician remote computer ([0111]; i.e., since clinical programmer 60 allows access and modifications to therapy adjustment information thereby allowing for modification of instruction to the pump module).
Claim 12. Davis discloses the intelligent drug delivery system according to claim 4, wherein the controller continually stores records the delivery rate and changes to the delivery rate in the memory as drug delivery data ([0214]).
Claim 13. Davis discloses the intelligent drug delivery system according to claim 4, wherein the recorded movement data and the drug delivery data is configured to be remotely accessed by a clinician remote computer ([0111]; i.e., since clinical programmer 60 allows access to therapy adjustment information and posture states).
Claim 14. Davis discloses the intelligent drug delivery system according to claim 13, wherein the pump instruction signal is configured to be modified by the clinician remote computer  ([0111]; i.e., via clinical programmer 60 accessing and modifying therapy adjustment information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Goetz (US Pub. No. 2010/0265072 A1).
Claims 6 and 7. Davis discloses the intelligent drug delivery system according to claim 5, wherein Davis further discloses the display provide a user interface comprising information including medication ([0097]) and also that therapy factors and parameters being recorded includes medication delivered to the patient ([0282]), but does not explicitly disclose that the metadata comprises information about the brand and/or type of the pharmacological drug (as per claim 6) and information about the strength of the pharmacological drug (as per claim 7). However, Goetz also discloses a drug delivery system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]), wherein the system comprises programmer 20 and memory for storing patient therapy data in session histories ([0041]) including the drug name and concentration ([0042]). Therefore, since both Davis and Goetz are drawn to intelligent drug delivery systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis with the feature of the metadata comprises information about the brand and/or type of the pharmacological drug (as per claim 6) and information about the strength of the pharmacological drug (as per claim 7) as disclosed by Goetz so as to provide information for improving drug delivery for future sessions such as 
Claim 15. Davis discloses the intelligent drug delivery system according to claim 1, wherein the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]) and further discloses that the IMD 26 being programmed for automated adjustment to therapy including the rate of drug delivery ([0092]) but does not explicitly disclose that the controller is configured to generate the pump instruction signal to reduce the delivery rate of the pharmacological material for a predetermined amount of time, wherein the controller is configured to determine whether there are any multi-axial changes in frequency and/or intensity in speed of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body during the predetermined amount of time compared to movement recorded prior to the predetermined amount of time, and wherein, if the changes are above a predetermined threshold, the controller is configured to generate a new pump instruction signal to restore the delivery rate of the pharmacological material to the delivery rate prior to the reduction.  However, it is noted that these steps appear to depend on the Parkinson’s disease patient’s specific condition and treatment plan. Moreover, Goetz further discloses analyzing session history information to better decide how to configure future session including a minimum dosing based on historical values including patient condition and response to the therapy for each respective session history ([0054]) including analyzing infusion pattern of earlier therapy sessions to determine whether optimal results with minimal side effects were achieved ([0187]). Therefore, since both Davis and Goetz are drawn to intelligent drug delivery systems, it would have been obvious to one of ordinary skill before the effective 
Claim 16. Davis discloses intelligent drug delivery system according to claim 1, wherein the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]) and further discloses that the IMD 26 being programmed for automated adjustment to therapy including the rate of drug delivery ([0092]) but does not explicitly discloses that the controller is configured to calculate instant pharmacological circulation levels for a selected time period and compare the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison. However, Goetz further discloses that session history data comprising total amount of drug administered to the patient during a therapy session for improving future sessions ([0054]) including that the processor being configured to calculate pharmacological circulation levels for a selected time period ([0054]; i.e., in order to acquire total amount of drug administered to the patient during a therapy session for the session history) and to compare the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison ([0054]; i.e., clinician review of data from prior therapy sessions to improve future sessions). Therefore, since both Davis and Goetz are drawn to intelligent drug delivery systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis with the feature of with the controller is configured to calculate .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Stahmann (US Pub. No. 2016/0374597 A1).
Claim 17. Davis discloses the intelligent drug delivery system according to claim 1, wherein Davis further discloses that the posture state module 86 comprising a 3-axis accelerometer or multiple single-axis, dual-axis, or 3-axis accelerometers or some combinations thereof ([0135]) for determining the posture state of the patient among multiple axes ([0166], Figs. 8A-8C) but does not explicitly disclose that the  accelerometer sensor is a minimum six-axis accelerometer sensor. However, it is noted that the instant disclosure does not provide criticality for the claimed range and it is known in the art that the greater number of axis provide more accurate measurements. Moreover, Stahmann also discloses a drug delivery system comprising posture sensors for differentiating between patient postures ([0074]), wherein the posture sensors may be a 3-axis or 6-axis accelerometer ([0074]). Therefore, since both Davis and Stahmann are drawn to drug delivery systems with an accelerometer for differentiating postures of a patient, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis with the feature of the  accelerometer sensor being a minimum six-axis accelerometer sensor since a greater number of axis would allow for more accurate measurements and also since Stahmann .
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Chiang (US Pub. No. 2011/0098676 A1) and Goetz (US Pub. No. 2010/0265072 A1).
Claim 23. Davis discloses the intelligent drug delivery system according to claim 1, wherein the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]) and further discloses that the IMD 26 being programmed for automated adjustment to therapy including the rate of drug delivery ([0092]) including flow rate of drugs or frequency of bolus delivery ([0214]), but does not explicitly disclose that the controller is configured to adjust the delivery rate of a basal rate of delivery of the pharmacological material based on the determined multi-axial movement of the device body, multi-axial speed and acceleration of the device body, the linger times of the device body, and/or the multi-axial cadence of movement of the device body in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson's disease symptom intensity level or range determined by the controller.  

Again, while Davis further discloses that the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]), Davis in view of Chiang does not explicitly disclose that the adjusting is in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller. However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]), wherein the programmer 20 may be programmed to deliver a daily dose within a boundary so as to deliver a maximum and/or minimum therapeutic agent amounts to be delivered to the patient ([0131]) so that the average daily dose of therapeutic leads to optimal results with minimal side effects ([0187]). Therefore, since Davis in view of Chiang and Goetz are drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary .

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Goodall (US Pub. No. 2017/0156662 A1).
Claim 22. Davis discloses the intelligent drug delivery system according to claim 1, wherein the device body is a wearable device ([0090]; i.e., IMD 26 in the form of an external device), but does not explicitly disclose that the device body being a wearable device configured to be worn on a wrist of a user. However, it is noted that Goodall also discloses embodiments of drug delivery systems that may be suitable for treating Parkinson’s disease ([0239]), wherein the system comprises devices 100 comprising sensors for determining the orientation and position of the user ([0074]-[0075]) and cells 120 which comprises drug delivery systems ([0069]). Goodall further discloses that devices 100 may be positioned on different body parts including the wrist of the user ([0125]; Fig. 6). Therefore, since both Davis and Goodall are drawn to drug delivery systems for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis with the device body being a wearable device configured to be worn on a wrist of a user as disclosed by Goodall depending on the particular condition and 

Claim 18. Davis discloses an intelligent drug delivery system ([0149]; i.e., system 10 combination of IMD 16 and IMD 26) comprising: 
a first multi-axial device body (IMD 16) and a second multi-axial device body (IMD 26); 
a first multi-axial accelerometer sensor (i.e., accelerometer of posture state module 86 in IMD 16) arranged in or on the first device body and configured to output first multi-axial motion data based on detected multi-axial motion, and a second multi-axial accelerometer sensor (i.e., accelerometer of posture state module 86 in IMD 26 since IMD 26 similar to IMD 14 also comprises a posture state module, see [0092]) arranged in or on the second device body and configured to output second multi-axial motion data based on detected multi-axial motion ([0135]; i.e., detecting posture of patient); 
a first gyroscopic sensor (i.e., a first of the one or more gyroscopes) arranged in or on the first device body and a second gyroscopic sensor (i.e., a second of the one or more gyroscopes) arranged in or on the second device body, wherein both the gyroscopes are configured to output orientation data based on detected multi-axial orientation ([0130]); 
a controller (92) in communication with the first multi-axial accelerometer sensor, the second multi-axial accelerometer sensor, the first gyroscopic pitch sensor, 
wherein the controller is configured to determine multi-axial positional locations of the first and second multi-axial device bodies, speed of the first and second multi-axial device bodies, linger times of the first and second device bodies, and/or cadence of multi-axial movement of the first and second device bodies ([0149]; i.e., since processor 92 adjust drug delivery therapy when patient 12 changes posture states); 
wherein the controller is configured to generate a pump instruction signal based on the first multi-axial motion data, first multi-axial orientation data, second multi-axial motion data and/or the second multi-axial orientation data, the pump instruction signal including an instruction to change or suspend a delivery rate of a pharmacological material ([0149], i.e., processor 92 adjust drug delivery therapy when patient 12 changes posture states).
While Davis discloses posture state module 86 comprising one or more gyroscopes ([0130]), Davis does not explicitly disclose that the gyroscopes being multi-axial pitch gyroscopes.
However, it is noted that Goodall also discloses embodiments of drug delivery systems that may be suitable for treating Parkinson’s disease ([0239]), wherein the system comprises sensors for determining the position and motion of the user ([0074]-[0075]) including single-axis or multi-axis gyroscopes and single-axis or multi-axis accelerometers for determining the angular motion and orientation of the device and thereby the orientation and motion of the user ([0078] and [0095]). Goodall further discloses that the system comprises a processing device 510 for controlling drug delivery based on the sensor information regarding the posture or orientation 
Claim 19. Davis in view of Goodall discloses the intelligent drug delivery system according to claim 18, wherein Davis does not explicitly disclose where IMD 16 and IMD 26 are positioned for system 10 with the combination of IMD 16 and IMD 26. However, Goodall further discloses that the system comprises devices 100 comprising the sensors and cells 120 which comprises drug delivery systems ([0069]) may be positioned on different body parts including the wrist of the user ([0125]; Fig. 6). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Davis in view of Goodall with the feature of the first multi-axial device body and the second multi-axial device body are each configured to be worn on a respective wrist of a user since Goodall discloses that attaching the device on the wrist of the user allows for determination of the orientation and posture of the user.
Claim 20. Davis in view of Goodall discloses the intelligent drug delivery system according to claim 19, Davis further discloses comprising a multi-axis body sensor, configured to be worn on the body of the user ([0135]; i.e., additional sensor worn by patient).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Goodall (US Pub. No. 2017/0156662 A1) and further in view of Chiang (US Pub. No. 2011/0098676 A1) and Goetz (US Pub. No. 2010/0265072 A1).
Claim 23. Davis discloses the intelligent drug delivery system according to claim 18, wherein the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]) and further discloses that the IMD 26 being programmed for automated adjustment to therapy including the rate of drug delivery ([0092]) including flow rate of drugs or frequency of bolus delivery ([0214]), but does not explicitly disclose that the controller is configured to adjust the delivery rate of a basal rate of delivery of the pharmacological material based on the determined multi-axial movement of the device body, multi-axial speed and acceleration of the device body, the linger times of the device body, and/or the multi-axial cadence of movement of the device body in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson's disease symptom intensity level or range determined by the controller.  
However, Chiang also discloses a drug delivery device for treating Parkinson’s disease ([0108]) comprising a processor for controlling medication delivery, wherein Chiang further discloses that it is advantageous for the device to provide continuous delivery of medication 
Again, while Davis further discloses that the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]), Davis in view of Goodall and Chiang does not explicitly disclose that the adjusting is in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller. However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]), wherein the programmer 20 may be programmed to deliver a daily dose within a boundary so as to deliver a maximum and/or minimum therapeutic agent amounts to be delivered to the patient ([0131]) so that the average daily dose of therapeutic leads to optimal results with minimal side effects ([0187]). Therefore, since Davis in view of Goodall and Chiang and Goetz are drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Davis in view of Goodall and Chiang with the feature of in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNA ZHANG/Primary Examiner, Art Unit 3783